DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an electronic display device, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.


Claim Rejections - 35 USC § 112
            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 2       the term “a nose” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the “nose” recited in the claim refers to.  

Re claim 6  The recitations "rigidly and sufficient" are relative terms which renders the claim indefinite.  The recitations "rigidly and sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 13       the term “it” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what “it” recited in the claim refers to.  

Reference of Prior Art
Schmidt et al. (US 20030103282, Releasable mounting arm for a vehicle mirror).
Ben-Ghiath. (US  3142469, Passive Panoramic Viewing Systems). Hereinafter Ben.
Grossnickle et al. (US 20170244904, OPTICAL MONITORING SYSTEM AND METHOD FOR IMAGING A COMPONENT UNDER TEST).
Whitehead. (US  2596632, Mirror Supporting Means).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8  are rejected under 35 U.S.C. 102 (a)(1), (a)(2)  as being anticipated by Schmidt.

Re Claim 1          Referring to the figures and detailed description above, Schmidt discloses: A detachable cargo mirror assembly for use on a rotorcraft surface (60), comprising: a bracket for mounting to a surface on the rotorcraft (62, capable of mounting to a surface on the rotorcraft), the bracket comprising a base portion (68) and a retainer portion (62, where item 73 is connected) having a first pair of opposing holes (60, where item 72 is connected); an elongated arm having two opposing ends (64, 74 and 78), a first end for coupling with the bracket (74) and a second end coupled to a mirror apparatus (78), the first end having a passage (74, where item 73 is connected); and a releasable connector configured to engage with the first pair of opposing holes and the passage in the elongated arm when the elongated arm is in a first position to display a desired image on the mirror apparatus (fig. 3 and item 73). 

Re Claim 6          Referring to the figures and detailed description above, Schmidt discloses:  The assembly of claim 1, wherein the elongated arm is rigidly curved sufficient to view a lower surface of the rotorcraft (64).  

Re Claim 7          Referring to the figures and detailed description above, Schmidt discloses: The assembly of claim 1, wherein the mirror apparatus is coupled to the second end via a pivot mount (¶ 0040, … The wires are in communication with the lens to control their movement).  

Re Claim 8          Referring to the figures and detailed description above, Schmidt discloses: The assembly of claim 1, wherein the mirror apparatus is an electronic display device (¶ 0040, … electronically controlled, electronically adjusted).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2  and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and further in view of Ben.

Re Claim 2          Referring to the figures and detailed description above, Schmidt fails to teach as disclosed by Ben:  The assembly of claim 1, wherein the surface on the rotorcraft is lateral of a nose (510). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Roy teachings the surface on the rotorcraft is lateral of a nose into the Schmidt to reveal the hidden areas due to the structure/fuselage.

Re Claim 3          Referring to the figures and detailed description above, Schmidt fails to teach as disclosed by Ben:   The assembly of claim 1, wherein the surface on the rotorcraft is a side surface (513). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Roy teachings of the surface on the rotorcraft is a side surface into the Schmidt to reveal the hidden areas due to the structure/fuselage .

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and further in view of Grossnickle.

Re Claim 4          Referring to the figures and detailed description above, Schmidt fails to teach as disclosed by Grossnickle:    The assembly claim 1, wherein the surface on the rotorcraft is a landing gear surface (fig’s 1, 2 and ¶ 0030).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Grossnickle teachings of the surface on the rotorcraft is a landing gear surface into the Schmidt for monitoring the landing gear function.

Claim(s) 5, 9, 10  and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt.

Re Claim 5          Referring to the figures and detailed description above, Schmidt fig. 9 fails to teach as disclosed by Schmidt fig. 3: The assembly of claim 1, wherein the bracket is fixedly connected to the surface when the elongated arm is not in a first position (fig. 3 different positions and the bracket is fixedly connected to the surface when the elongated arm is not in a first position). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Schmidt fig. 3  teachings of the bracket is fixedly connected to the surface when the elongated arm is not in a first position into the Schmidt fig. 9  so that the mounting arm 24 is moveable between an unreleased position and a released position for fast deployment.

   Re claims 9 and 10    Referring to the figures and the Detailed Description Schmidt fails to teach: the releasable connector is a detent pin/ locking pin. 
The Examiner takes official notice that it is old and well known in the art that the releasable connector is a detent pin/ locking pin. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to comprise of the releasable connector is a detent pin/ locking pin as it is old and well known and it would have achieved the predictable result of the releasable connector having a detent pin/ locking pin to provide additional strength to the connection and to be easily releasable.

	Re claim 11    Referring to the figures and the Detailed Description Schmidt discloses the claimed invention except for the retainer portion further comprises a second pair of opposing holes for engagement with the releasable connector when the elongated arm is in a second position for stowage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the retainer portion further comprises a second pair of opposing holes for engagement with the releasable connector when the elongated arm is in a second position for stowage to add a second releasable connector for added security a second position for stowage, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and further in view of Whitehead.

Re Claim 11      Referring to the figures and detailed description above, Schmidt fails to teach as disclosed by Whitehead: the retainer portion further comprises a second pair of opposing holes for engagement with the releasable connector when the elongated arm is in a second position for stowage (see fig. below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Whitehead teachings of the retainer portion further comprises a second pair of opposing holes for engagement with the releasable connector when the elongated arm is in a second position for stowage into the Schmidt to add a second releasable connector for added security a second position for stowage.

    PNG
    media_image1.png
    405
    821
    media_image1.png
    Greyscale



Allowable Subject Matter 
       Claims 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642